             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION


HARVEY FAIRLEY,

                  Petitioner,
            v.                             Case No. 18-13115
                                           Hon. Terrence G. Berg
CATHERINE BAUMAN,

                  Respondent.

 ORDER TRANSFERRING PETITION TO THE UNITED
STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

  Michigan prisoner Harvey Fairley, (“Petitioner”), filed what

purports to be a petition for a writ of habeas corpus under 28 U.S.C.

§ 2254. Petitioner is being held in custody at a Michigan

correctional facility as a result of his 1999 Wayne County Circuit

Court conviction for assault with intent to murder.

  Petitioner previously filed a federal habeas petition challenging

his conviction. Fairley v. Jamrog, No. 03-cv-72516 (E.D. Mich. June

9, 2004). That petition was denied on the merits. Petitioner also

twice sought permission to file a second petition, but these requests

were denied. In re Fairley, No. 10-1430 (6th Cir. Nov. 19, 2010); In



                                    1
re Fairley, No. 12-2514 (6th Cir. June 18, 2013).

     Federal district courts lack jurisdiction to consider successive

habeas petitions absent preauthorization from the court of appeals.

Franklin v. Jenkins, 839 F.3d 465, 473 (6th Cir. 2016) (citing 28

U.S.C. § 2244(b)(3)); Felker v. Turpin, 518 U.S. 651, 664 (1996).

     When a habeas petitioner files a second or successive petition for

habeas corpus relief in the district court without preauthorization,

the district court must transfer the case to the court of appeals. See

28 U.S.C. § 1631; Sims v. Terbush, 111 F.3d 45, 47 (6th Cir. 1997).

     The instant case is at least Petitioner’s fourth attempt to seek

federal habeas relief. 1 Accordingly, the Clerk of the Court shall

transfer this case to the United States Court of Appeals for the

Sixth Circuit pursuant to 28 U.S.C. § 1631 for a determination of

whether Petitioner may file a successive petition.


SO ORDERED.

    Dated: October 30, 2018 s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE


1Petitioner also has a recently filed habeas case pending in the Western
District of Michigan. See Fairley v. Bauman, W.D. Mich. No. 2:18-cv-00096.

                                       2
                    Certificate of Service

I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on October 30, 2018.

                          s/A. Chubb
                          Case Manager




                                   3
